DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0173305 on December 23, 2019. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5-6, 9, and 11-13 are objected to because of the following informalities:
In claim 5, lines 5-6, “the command” may be amended to “the processable command” to follow proper antecedent basis.  (Emphasis added.)
In claim 6, line 5, “the case” may be amended to “a case” to correct a grammatical error since the term is firstly introduced in the claim.  (Emphasis added.)
In claim 9, line 5, “failure” may be amended to “a failure” to correct a grammatical error due to lack of an article.  (Emphasis added.)
Other claims (e.g., claim 11, line 2; claim 12, line 4; claim 13, line 4, etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“scheduler” in claim 1.
It has been noted that the corresponding structures associated with the claim limitations are described in paragraph [0030] of the specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2019/0088348 A1), hereinafter “Jain”, in view of Lee et al. (US 2020/0073799 A1), hereinafter “Lee”.

	Regarding claim 1, Jain teaches:
A memory controller comprising: 
a BIST (built-in self-tester) configured to test a memory; (FIG. 2; [0005]; “[0026] … The MBIST controller or logic 112 [BIST (built-in self-tester)] is configured for testing at least one or more memory dies, such as the first and second memory dies 104, 106”)
a scheduler configured to change an execution order of memory commands to be transmitted to the memory; (FIG. 2; “[0031] The memory controller logic 110 [scheduler] may perform control operations [memory commands] on the memory 104, 106 through the memory interface 206”)
a main controller configured to control the memory; and (FIG. 2; “[0031] The memory controller logic 110 may perform control operations on the memory 104, 106 through the memory interface 206 [main controller]”)
a switch configured to connect one of an output of the scheduler and an output of the BIST to an input of the main controller in response to a control signal output from the BIST.  (FIGs. 2-3; “[0030] … a switch interface 208 configured to selectively provide communicative coupling between the MBIST logic 112 and the memory interface 206 [main controller] may be utilizing. The [switch] interface 208, according to some embodiments may be under the control [control signal] of the MBIST logic 112”; “[0031] The memory controller logic 110 [scheduler] may perform control operations on the memory 104, 106 through the memory interface 206 [main controller]”; [0037]; a switch interface 208 connects either signals output from the memory controller logic 110 [scheduler] or signals output from the MBIST logic 112 to input ports of the memory interface 206 [main controller] as illustrated in FIG. 2)

Jain does not teach a scheduler configured to change an execution order of memory commands.

However, Lee teaches:
a scheduler configured to change an execution order of memory commands. (FIGs. 1, 5, 8A, 12B; “[0123] … The command scheduler 212 may control a write command queue 231_1′ in FIG. 12B in which an order [execution order] of at least some write commands [memory commands] included in the write command queue 231_1 in FIG. 8A are changed. … Alternatively, the write command queue 231_1′ in FIG. 12B may be newly stored to transmit the seventh write command WCMD6 after transmitting the tenth write command WCMD9 to the memory device 100, and transmit the sixth write command WCMD5 after transmitting the seventh write command WCMD6 to the memory device 100”; the change of transmitting the sixth write order [execution order] of at least some write commands [memory commands] included in the write command queue 231_1 in FIG. 8A)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of Lee to provide a memory controller that includes a memory built-in-self-test (MBIST) controller of Jain, with a memory controller for controlling a memory device of Lee using a command scheduler to control a write command queue in which an order of at least some write commands are changed.  Doing so with the controller of Jain would provide a memory controller capable of controlling a number of banks which may be used simultaneously according to a power consumption level of a write operation.  (Lee, [0005])

Regarding claim 2, the combination of Jain teaches the memory controller of claim 1.

Jain further teaches:
wherein the main controller is configured to: 
receive a memory command output from the scheduler through the switch and control an operation of the memory in response to the received memory command; and (FIGs. 2-3; “[0030] … a switch interface 208 configured to selectively main controller] may be utilizing”; “[0031] The memory controller logic 110 [scheduler] may perform control operations [memory command] on the memory 104, 106 through the memory interface 206 [main controller]”; [0037]; signals for the control operations [memory command] of the memory 104, 106 are output from the memory controller logic 110 [scheduler] through the switch interface 208 to the memory interface 206 [main controller] and control an operation of the memory 104, 106 for the operations [memory command] as illustrated in FIG. 2)
receive a test command output from the BIST through the switch and test the memory in response to the received test command. (FIGs. 2-3; “[0030] … a switch interface 208 configured to selectively provide communicative coupling between the MBIST logic 112 and the memory interface 206 [main controller] may be utilizing. The [switch] interface 208, according to some embodiments may be under the control of the MBIST logic 112”; “[0032] The MBIST logic 112 may perform testing on the memory 104, 106 through the memory interface 206 [main controller]. The MBIST logic 112 may perform a variety of testing operations [test command] (e.g., using different testing algorithms and/or scans)”; signals for the testing operations [test command] on the memory 104, 106 are output from the MBIST logic 112 through the switch interface 208 to test the memory 104, 106 as illustrated in FIG. 2)

Regarding claim 8, Jain teaches:
An operation method of a memory controller configured to control a memory, the operation method comprising:  (FIG. 1; [0023]; “[0026] The memory controller 102 is configured for controlling access, writing, reading, and so forth for the first and second memory dies 104, 106”)
performing, by a main controller, a test operation on the memory using a test command output from a built-in self-tester (BIST); and (FIG. 2; [0005]; “[0026] … The MBIST controller or logic 112 [BIST (built-in self-tester)] is configured for testing at least one or more memory dies, such as the first and second memory dies 104, 106”; “[0030] The memory test logic or MBIST logic 112 may also be coupled to the between the bus interface 204 and the memory interface 206 [main controller]. In order for the MBIST logic 112 to perform testing operations on the memory(s) 104, 106, the MBIST logic 112 communicates with and sends instructions [test commands] in place of the memory controller logic 110. Thus, a switch interface 208 configured to selectively provide communicative coupling between the MBIST logic 112 and the memory interface 206 [main controller] may be utilizing. The interface 208, according to some embodiments may be under the control of the MBIST logic 112”)
controlling, by the main controller, an operation of the memory using a first memory command output from a scheduler which changes an execution order of memory commands including the first memory command and a second memory command to be transmitted to the memory.  (FIG. 2; “[0031] The memory controller logic 110 [scheduler] may perform control operations on the memory 104, 106 through the memory interface 206 [main controller]. For example, the memory controller logic 110 [scheduler] may perform read and write operations [first memory command] on the memory 202. These read and write operations [first memory command] may specify the memory 104, 106 where data is written to and/or where data is read from”)

Jain does not teach a scheduler which changes an execution order of memory commands including the first memory command and a second memory command to be transmitted to the memory.

However, Lee teaches:
a scheduler which changes an execution order of memory commands including the first memory command and a second memory command to be transmitted to the memory.  (FIGs. 1, 5, 8A, 12B; “[0123] … The command scheduler 212 may control a write command queue 231_1′ in FIG. 12B in which an order [execution order] of at least some write commands [memory commands] included in the write command queue 231_1 in FIG. 8A are changed. … Alternatively, the write command queue 231_1′ in FIG. 12B may be newly stored to transmit the seventh write command WCMD6 [second memory command] after transmitting the tenth write command WCMD9 to the memory device 100, and transmit the sixth write command WCMD5 [first memory command] after transmitting the seventh write command WCMD6 [second memory command] to the memory device 100”; the change is transmitting the sixth write command WCMD5 [first memory command] after transmitting the seventh write command WCMD6 [second memory command] to the memory device 100 as shown in FIG. 12B compared to an (original) order [execution order] of at least some write commands [memory commands] included in the write command queue 231_1 in FIG. 8A)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of Lee to provide a memory controller that includes a memory built-in-self-test (MBIST) controller of Jain, with a memory controller for controlling a memory device of Lee using a command scheduler to control a write command queue in which an order of at least some write commands are changed.  Doing so with the controller of Jain would provide a memory controller capable of controlling a number of banks which may be used simultaneously according to a power consumption level of a write operation.  (Lee, [0005])

Claims 3, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2019/0088348 A1), hereinafter “Jain”, in view of Lee et al. (US 2020/0073799 A1), hereinafter “Lee”, as applied to claims 1 and 8 above, and further in view of Royer et al. (US 2020/0194090 A1), hereinafter “Royer”.

Regarding claim 3, the combination of Jain teaches the memory controller of claim 1.



However, Jain in view of Royer teaches:
wherein when a state signal indicating whether the scheduler is in use indicates that the scheduler is not in use, the BIST generates the control signal for connecting the output of the BIST to the input of the main controller and outputs the control signal to the switch.  (Jain: FIGs. 2-3; “[0030] … a switch interface 208 configured to selectively provide communicative coupling between the MBIST logic 112 and the memory interface 206 [main controller] may be utilizing. The [switch] interface 208, according to some embodiments may be under the control [control signal] of the MBIST logic 112”; “[0031] The memory controller logic 110 [scheduler] may perform control operations on the memory 104, 106 through the memory interface 206 [main controller]”; [0037]; the switch interface 208 connects either signals output from the memory controller logic 110 [scheduler] or signals output from the MBIST logic 112 to input ports of the memory interface 206 [main controller], and the switch interface 208 operates under the control [control signal] of the MBIST logic 112, as illustrated in FIG. 2) (Royer: FIG. 4; “[0034] … The second APG packet decoder 454 may decode the request packets to provide an APG2 packet complete signal APG2PC [state signal] to the selector circuit 456 and an APG2 packet in process signal APG2PIP to the selector circuit 456. The second APG packet decoder 454 may set the signal [state signal] in response to completion [not in use] of provision of a request packet”; “[0035] … the selector circuit 456 may transition from selection of the APG2B bus to selection [control signal] of the APG1B bus in response the APG2PC signal [state signal] being set”; [0036]) (Jain teaches the switch interface 208 connects either signals output from the memory controller logic 110 [scheduler] or signals output from the MBIST logic 112 to input ports of the memory interface 206 [main controller], and the switch interface 208 operates under the control [control signal] of the MBIST logic 112, and Royer teaches when the APG2 packet complete signal APG2PC [state signal] is provided to the selector circuit 456, the selector circuit 456 transitions from selection of the APG2B bus to selection [control signal] of the APG1B bus in response the APG2PC signal [state signal] being set, where the APG2PC signal [state signal] is set in response to completion [not in use] of provision of a request packet; thus, one of ordinary skill in the art would be able to combine the teachings to generate a state signal, such as the APG2 packet complete signal APG2PC [state signal] of Royer, that is used to determine that when the memory controller logic 110 [scheduler] of Jain has a completion status (i.e., not in progress or not in use), the switch interface 208 of Jain can transition to connect signals output from the MBIST logic 112 to input ports of the memory interface 206 [main controller] under the control [control signal] of the MBIST logic 112 in order to prevent packet collisions or clobbering)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain to incorporate the teachings of Royer to provide a memory controller that includes a 

Regarding claim 6, the combination of Jain teaches the memory controller of claim 1.

The combination of Jain does not teach further comprising a bus interface configured to convert a bus command used in a system bus into a memory command used in the memory and transmit the memory command to the scheduler, wherein the BIST generates the control signal on the basis of whether the bus interface is in use and whether the scheduler is in use, and the switch connects the output of the BIST to the input of the main controller when the control signal indicates that both of the bus interface and the scheduler are not in use.  

However, Jain in view of Royer teaches:
further comprising a bus interface configured to convert a bus command used in a system bus into a memory command used in the memory and transmit the memory command to the scheduler, (Jain: FIG. 2; “[0029] … the memory controller 102, which may be a memory controller (MC), or in certain aspects, a bus interface memory controller (BIMC), includes the MBIST logic 112 and memory scheduler]. … the BIMC 102 is communicatively coupled to a communicative coupling or a system bus 202 configured for communication with the host or, alternatively, to other parts of the host via a bus interface 204. The memory controller 102 is also communicatively coupled to at least one memory 104 through a memory interface 206”; a bus interface 204 can convert a bus command used in a system bus 202 for communication with the host into a memory command on the bus between the bus interface 204 and the memory controller logic 110 [scheduler] to be used in at least one memory 104 through a memory interface 206 and transmit the memory command to the memory controller logic 110 [scheduler] as shown in FIG. 2)
wherein 
the BIST generates the control signal on the basis of whether the bus interface is in use and whether the scheduler is in use, and (Jain: FIGs. 2-3; “[0029] … the BIMC 102 is communicatively coupled to a communicative coupling or a system bus 202 configured for communication with the host or, alternatively, to other parts of the host via a bus interface 204”; “[0030] … a switch interface 208 configured to selectively provide communicative coupling between the MBIST logic 112 and the memory interface 206 may be utilizing. The interface 208, according to some embodiments may be under the control [control signal] of the MBIST logic 112”; “[0031] The memory controller logic 110 [scheduler] may perform control operations on the memory 104, 106 through the memory interface 206”; [0037]; the switch interface 208 connects either signals output from the memory controller logic 110 [scheduler] or signals output from the MBIST logic 112 to input ports of the memory interface 206, and the switch interface 208 operates under the control [control signal] of the MBIST logic in use] to the selector circuit 456 and an APG2 packet in process signal APG2PIP to the selector circuit 456. The second APG packet decoder 454 may set the APG2PC signal in response to completion of provision of a request packet. The second APG packet decoder 454 may set the APG2PIP signal while a packet is being transmitted on the APG2B bus”; [0036]) (Jain teaches the switch interface 208 connects either signals output from the memory controller logic 110 [scheduler] or signals output from the MBIST logic 112 to input ports of the memory interface 206, and the switch interface 208 operates under the control [control signal] of the MBIST logic 112, and Royer teaches the APG2 packet complete signal APG2PC [not in use] set in response to completion of provision of a request packet; thus, one of ordinary skill in the art would be able to combine the teachings to generate the control [control signal] of the MBIST logic 112 of Jain by detecting signals, such as the APG2PIP [in use] signal of Royer, to determine whether the bus interface 204 and the memory controller logic 110 [scheduler] of Jain are in use in order to prevent packet collisions or clobbering)
the switch connects the output of the BIST to the input of the main controller when the control signal indicates that both of the bus interface and the scheduler are not in use.  (Jain: FIGs. 2-3; “[0029] … the BIMC 102 is communicatively coupled to a communicative coupling or a system bus 202 configured for communication with the host or, alternatively, to other parts of the host via a bus interface 204”; “[0030] … a switch interface 208 configured to selectively provide communicative coupling between the MBIST logic 112 and the memory interface 206 main controller] may be utilizing. The [switch] interface 208, according to some embodiments may be under the control [control signal] of the MBIST logic 112”; “[0031] The memory controller logic 110 [scheduler] may perform control operations on the memory 104, 106 through the memory interface 206 [main controller]”; [0037]; the switch interface 208 connects signals output from the MBIST logic 112 to input ports of the memory interface 206 [main controller], and the switch interface 208 operates under the control [control signal] of the MBIST logic 112, as illustrated in FIG. 2) (Royer: FIG. 4; “[0034] … The second APG packet decoder 454 may decode the request packets to provide an APG2 packet complete signal APG2PC [not in use] to the selector circuit 456 and an APG2 packet in process signal APG2PIP to the selector circuit 456. The second APG packet decoder 454 may set the APG2PC signal in response to completion of provision of a request packet. The second APG packet decoder 454 may set the APG2PIP signal while a packet is being transmitted on the APG2B bus”;  [0036]) (Jain teaches the switch interface 208 connects signals output from the MBIST logic 112 to input ports of the memory interface 206 [main controller], and the switch interface 208 operates under the control [control signal] of the MBIST logic 112, and Royer teaches the APG2 packet complete signal APG2PC [not in use] set in response to completion of provision of a request packet; thus, one of ordinary skill in the art would be able to combine the teachings to provide the switch interface 208 to connect the output of the MBIST logic 112 to the input of the main memory interface 206 [main controller] when the control [control signal] of the MBIST logic 112 of Jain is determined using signals, such as the APG2 packet complete signal APG2PC [not in use] of Royer, to indicate bus interface 204 and the memory controller logic 110 [scheduler] are not in use in use in order to prevent packet collisions or clobbering)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain to incorporate the teachings of Royer to provide a memory controller that includes a memory built-in-self-test (MBIST) controller of Jain, with a computing system having a test interface circuit that is configured to merge multiple independent traffic streams generated from individual algorithmic pattern generators (APGs) for communication with a memory device of Royer.  Doing so with the controller of Jain would prevent packet collisions or clobbering.  (Royer, [0016])

Regarding claim 11, the combination of Jain teaches the operation method of claim 8.

The combination of Jain does not teach further comprising: generating, by the BIST, a control signal on the basis of whether the scheduler is in use; and transmitting, by a switch, which is connected to the scheduler, the BIST, and the main controller, the first memory command to the main controller in response to the control signal generated when the scheduler is in use and transmitting the test command to the main controller in response to the control signal generated when the scheduler is not in use.  

However, Jain in view of Royer teaches:
further comprising: 
generating, by the BIST, a control signal on the basis of whether the scheduler is in use; and (Jain: FIGs. 2-3; “[0030] … a switch interface 208 configured to selectively provide communicative coupling between the MBIST logic 112 and the memory interface 206 may be utilizing. The interface 208, according to some embodiments may be under the control [control signal] of the MBIST logic 112”; “[0031] The memory controller logic 110 [scheduler] may perform control operations on the memory 104, 106 through the memory interface 206”; [0037]; the switch interface 208 connects either signals output from the memory controller logic 110 [scheduler] or signals output from the MBIST logic 112 to input ports of the memory interface 206, and the switch interface 208 operates under the control [control signal] of the MBIST logic 112, as illustrated in FIG. 2) (Royer: FIG. 4; “[0034] … The second APG packet decoder 454 may decode the request packets to provide an APG2 packet complete signal APG2PC [not in use] to the selector circuit 456 and an APG2 packet in process signal APG2PIP to the selector circuit 456. The second APG packet decoder 454 may set the APG2PC signal in response to completion of provision of a request packet. The second APG packet decoder 454 may set the APG2PIP signal while a packet is being transmitted on the APG2B bus”; [0036]) (Jain teaches the switch interface 208 connects either signals output from the memory controller logic 110 [scheduler] or signals output from the MBIST logic 112 to input ports of the memory interface 206, and the switch interface 208 operates under the control [control signal] of the MBIST logic 112, and Royer teaches the second APG packet decoder 454 may decode the request packets to provide the APG2 packet complete signal APG2PC [not in use] and the second APG in use] signal while a packet is being transmitted on the APG2B bus; thus, one of ordinary skill in the art would be able to combine the teachings to generate the control [control signal] of the MBIST logic 112 of Jain on the basis of signals, such as the APG2 packet complete signal APG2PC [not in use] and the second APG packet decoder 454 sets the APG2PIP [in use] signal of Royer, to determine whether the memory controller logic 110 [scheduler] is in use in order to prevent packet collisions or clobbering)
transmitting, by a switch, which is connected to the scheduler, the BIST, and the main controller, the first memory command to the main controller in response to the control signal generated when the scheduler is in use and transmitting the test command to the main controller in response to the control signal generated when the scheduler is not in use.  (Jain: FIGs. 2-3; “[0026] The memory controller 102 is configured for controlling access, writing, reading, and so forth for the first and second memory dies 104, 106. In some implementations, the control is performed by the memory controller logic 110 [scheduler]. The MBIST controller or logic 112 is configured for testing at least one or more memory dies, such as the first and second memory dies 104, 106”; “[0030] … In order for the MBIST logic 112 to perform testing operations on the memory(s) 104, 106, the MBIST logic 112 communicates with and sends instructions [test command] in place of the memory controller logic 110 [scheduler]. Thus, a switch interface 208 configured to selectively provide communicative coupling between the MBIST logic 112 and the memory interface 206 [main controller] may be utilizing. The [switch] interface 208, according to some embodiments may be under the control [control signal] of the MBIST logic 112”; “[0031] scheduler] may perform control operations on the memory 104, 106 through the memory interface 206 [main controller]”; [0037]; the switch interface 208 connects signals output from the MBIST logic 112 to input ports of the memory interface 206 [main controller], and the switch interface 208 operates under the control [control signal] of the MBIST logic 112, as illustrated in FIG. 2; the first memory command is considered to be an instruction of the memory controller logic 110 [scheduler], such as an instruction for controlling writing that is transmitted to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112; the instructions [test command] of the MBIST logic 112 is transmitted to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112) (Royer: FIG. 4; “[0034] … The second APG packet decoder 454 may decode the request packets to provide an APG2 packet complete signal APG2PC [not in use] to the selector circuit 456 and an APG2 packet in process signal APG2PIP to the selector circuit 456. The second APG packet decoder 454 may set the APG2PC signal in response to completion of provision of a request packet. The second APG packet decoder 454 may set the APG2PIP signal while a packet is being transmitted on the APG2B bus”;  [0036]) (Jain teaches the first memory command is considered to be an instruction of the memory controller logic 110 [scheduler], such as an instruction for controlling writing that is transmitted to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112; the instructions [test command] of the MBIST logic 112 is transmitted to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112, and Royer teaches the APG2 packet complete signal APG2PC [not in use], which is set [not in use] in use] in response to a request packet is in process prior to completion of the request packet; thus, one of ordinary skill in the art would be able to combine the teachings to transmit the first memory command from memory controller logic 110 [scheduler] to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112 generated when the memory controller logic 110 [scheduler] of Jain is in use as indicated using the APG2 packet complete signal APG2PC of Royer when cleared [in use] and transmitting the instructions [test command] of the MBIST logic 112 to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112 generated when the memory controller logic 110 [scheduler] of Jain is not in use as indicated using the APG2 packet complete signal APG2PC of Royer when set [not in use] in order to prevent packet collisions or clobbering)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain to incorporate the teachings of Royer to provide a memory controller that includes a memory built-in-self-test (MBIST) controller of Jain, with a computing system having a test interface circuit that is configured to merge multiple independent traffic streams generated from individual algorithmic pattern generators (APGs) for communication with a memory device of Royer.  Doing so with the controller of Jain would prevent packet collisions or clobbering.  (Royer, [0016])

the operation method of claim 8.

The combination of Jain does not teach further comprising: converting, by a bus interface, a bus command into the second memory command and transmitting the second memory command to the scheduler; generating, by the BIST, a control signal on the basis of whether the bus interface is in use and whether the scheduler is in use; and transmitting, by a switch, which is connected to the scheduler, the BIST, and the main controller, the test command to the main controller in response to the control signal generated when both of the bus interface and the scheduler are not in use and transmitting the first memory command to the main controller in response to the control signal generated when at least one of the bus interface and the scheduler is in use.   

However, Jain in view of Royer teaches:
further comprising: 
converting, by a bus interface, a bus command into the second memory command and transmitting the second memory command to the scheduler;  (Jain: FIG. 2; “[0026] The memory controller 102 is configured for controlling access, writing, reading [second memory command], and so forth for the first and second memory dies 104, 106”; “[0029] … the memory controller 102, which may be a memory controller (MC), or in certain aspects, a bus interface memory controller (BIMC), includes the MBIST logic 112 and memory controller logic 110 [scheduler]. … the BIMC 102 is communicatively coupled to a communicative coupling or a system bus 202 configured bus interface 204. The memory controller 102 is also communicatively coupled to at least one memory 104 through a memory interface 206”; a bus interface 204 can convert a bus command used in a system bus 202 for communication with the host into a read command [second memory command] on the bus between the bus interface 204 and the memory controller logic 110 [scheduler] and transmit the read command [second memory command] to the memory controller logic 110 [scheduler] as shown in FIG. 2)
generating, by the BIST, a control signal on the basis of whether the bus interface is in use and whether the scheduler is in use; and (Jain: FIGs. 2-3; “[0029] … the BIMC 102 is communicatively coupled to a communicative coupling or a system bus 202 configured for communication with the host or, alternatively, to other parts of the host via a bus interface 204”; “[0030] … a switch interface 208 configured to selectively provide communicative coupling between the MBIST logic 112 and the memory interface 206 may be utilizing. The interface 208, according to some embodiments may be under the control [control signal] of the MBIST logic 112”; “[0031] The memory controller logic 110 [scheduler] may perform control operations on the memory 104, 106 through the memory interface 206”; [0037]; the switch interface 208 connects either signals output from the memory controller logic 110 [scheduler] or signals output from the MBIST logic 112 to input ports of the memory interface 206, and the switch interface 208 operates under the control [control signal] of the MBIST logic 112, as illustrated in FIG. 2) (Royer: FIG. 4; “[0034] … The second APG packet decoder 454 may decode the request packets to provide an APG2 packet complete signal APG2PC [not in use] to the selector circuit 456 and an APG2 packet in process signal scheduler] or signals output from the MBIST logic 112 to input ports of the memory interface 206, and the switch interface 208 operates under the control [control signal] of the MBIST logic 112, and Royer teaches the APG2 packet complete signal APG2PC [not in use] set in response to completion of provision of a request packet; thus, one of ordinary skill in the art would be able to combine the teachings to generate the control [control signal] of the MBIST logic 112 of Jain by detecting signals, such as the APG2PIP [in use] signal of Royer, to determine whether the bus interface 204 and the memory controller logic 110 [scheduler] of Jain are in use in order to prevent packet collisions or clobbering)
transmitting, by a switch, which is connected to the scheduler, the BIST, and the main controller, the test command to the main controller in response to the control signal generated when both of the bus interface and the scheduler are not in use and transmitting the first memory command to the main controller in response to the control signal generated when at least one of the bus interface and the scheduler is in use.  (Jain: FIGs. 2-3; “[0026] The memory controller 102 is configured for controlling access, writing, reading, and so forth for the first and second memory dies 104, 106. In some implementations, the control is performed by the memory controller logic 110 [scheduler]. The MBIST controller or logic 112 is configured for testing at least one or more memory dies, such as the first and second memory dies BIST logic 112 to perform testing operations on the memory(s) 104, 106, the MBIST logic 112 communicates with and sends instructions [test command] in place of the memory controller logic 110 [scheduler]. Thus, a switch interface 208 configured to selectively provide communicative coupling between the MBIST logic 112 and the memory interface 206 [main controller] may be utilizing. The [switch] interface 208, according to some embodiments may be under the control [control signal] of the MBIST logic 112”; “[0031] The memory controller logic 110 [scheduler] may perform control operations on the memory 104, 106 through the memory interface 206 [main controller]”; [0037]; the switch interface 208 connects signals output from the MBIST logic 112 to input ports of the memory interface 206 [main controller], and the switch interface 208 operates under the control [control signal] of the MBIST logic 112, as illustrated in FIG. 2; the first memory command is considered to be an instruction of the memory controller logic 110 [scheduler], such as an instruction for controlling writing that is transmitted to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112; the instructions [test command] of the MBIST logic 112 is transmitted to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112) (Royer: FIG. 4; “[0034] … The second APG packet decoder 454 may decode the request packets to provide an APG2 packet complete signal APG2PC [not in use] to the selector circuit 456 and an APG2 packet in process signal APG2PIP to the selector circuit 456. The second APG packet decoder 454 may set the APG2PC signal in response to completion of provision of a request packet. The second APG packet decoder 454 may set the APG2PIP signal while a packet is being transmitted on the first memory command is considered to be an instruction of the memory controller logic 110 [scheduler], such as an instruction for controlling writing that is transmitted to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112, and the instructions [test command] of the MBIST logic 112 is transmitted to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112, and Royer teaches the APG2 packet complete signal APG2PC [not in use], which is set [not in use] in response to completion of provision of a request packet or cleared [in use] in response to a request packet is in process prior to completion of the request packet; thus, one of ordinary skill in the art would be able to combine the teachings to transmit the first memory command from the memory controller logic 110 [scheduler] to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112 generated when at least one of the bus interface 204 and the memory controller logic 110 [scheduler] of Jain is in use as indicated using the APG2 packet complete signal APG2PC of Royer when cleared [in use] and transmitting the instructions [test command] of the MBIST logic 112 to the memory interface 206 [main controller] in response to the control [control signal] of the MBIST logic 112 generated when both of the bus interface 204 and the memory controller logic 110 [scheduler] of Jain are not in use as indicated using the APG2 packet complete signal APG2PC of Royer when set [not in use] in order to prevent packet collisions or clobbering)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain to 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2019/0088348 A1), hereinafter “Jain”, in view of Lee et al. (US 2020/0073799 A1), hereinafter “Lee”, as applied to claim 1 above, and further in view of Matsuo et al. (US 2016/0117123 A1), hereinafter “Matsuo”, and Minopoli et al. (US 2019/0286586 A1), hereinafter “Minopoli”.

Regarding claim 5, the combination of Jain teaches the memory controller of claim 1.

The combination of Jain does not teach wherein the main controller generates at least one indication signal indicating information on a processable command and transmits the generated indication signal to at least one of the scheduler and the BIST, and the at least one of the scheduler and the BIST determines whether to transmit the command corresponding to the information in response to the at least one indication signal.


wherein 
the main controller generates at least one indication signal indicating information on a processable command and transmits the generated indication signal to at least one of the scheduler and the BIST, and (FIG. 3; “[0039] … the processor interface 11 [scheduler] includes an access request accepting section 31 …, an access request selecting section 32 …, a data transfer section 33 …, and a DRAM controller interface 34 for providing an interface to the DRAM controller 13 [main controller]”; “[0044] … When access to the shared DRAM 14 is available, the DRAM controller 13 [main controller] returns the permission signal [at least one indication signal] to the DRAM controller interface 34 [of the processor interface 11 [scheduler]]. When receiving the permission signal [at least one indication signal], the DRAM controller interface 34 [of the processor interface 11 [scheduler]] causes the access request selecting section 32 to start selecting access requests and creating a transfer package. Then, in response to each access request included in the transfer package from the access request selecting section 32, the DRAM controller interface 34 sends the DRAM controller 13 necessary mode signal and address signal”)
the at least one of the scheduler and the BIST determines whether to transmit the command corresponding to the information in response to the at least one indication signal.   (FIG. 3; “[0044] … When receiving the permission signal [at least one indication signal], the DRAM controller interface 34 [of the processor interface 11 [scheduler]] causes the access request selecting section 32 to start selecting access requests [command] and creating a transfer package. Then, in response to each access scheduler]] sends the DRAM controller 13 necessary mode signal and address signal”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain to incorporate the teachings of Matsuo to provide a memory controller that includes a memory built-in-self-test (MBIST) controller of Jain, with a scheduling device having a processor interface for scheduling access requests from each of a plurality of requesters to a memory shared among the plurality of requesters of Matsuo.  Doing so with the controller of Jain would provide a device for scheduling multiple access requests to a shared memory properly in order to improve the turnaround time and bus usage efficiency.  (Matsuo, [0030])

The combination of Jain does not teach at least one indication signal indicating information on a processable command, and the command corresponding to the information.

However, Minopoli teaches:
at least one indication signal indicating information on a processable command, and  (FIG. 6; “[0065] … the information included in the signal [at least one indication signal] output by alert pin 652 indicating the quantity of free entries can be processable command] could be issued to memory device 606”)
the command corresponding to the information.  (FIG. 6; “[0065] … the information included in the signal output by alert pin 652 indicating the quantity of free entries can be monitored by controller 608 to determine how many additional write commands [command] could be issued to memory device 606”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain to incorporate the teachings of Minopoli to provide a memory controller that includes a memory built-in-self-test (MBIST) controller of Jain, with a memory system with a memory device having a cache and a plurality independent memory arrays, a controller, and an interface that includes a pin for outputting a signal configured to communicate a plurality of commands from the controller to the memory device of Minopoli.  Doing so with the controller of Jain would provide allow for non-deterministic access timing schemes to be utilized in operating a memory device having a cache and multiple bank architecture, thereby allowing for a memory device with a multiple bank architecture to also achieve the speed and/or performance benefits associated with having cache memory.  (Minopoli, [0015])

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2019/0088348 A1), hereinafter “Jain”, in view of Lee et al. (US 2020/0073799 A1), hereinafter “Lee”, as applied to claim 8 above, and further in view of Chiu et al. (US 2019/0066815 A1), hereinafter “Chiu”.

Regarding claim 9, the combination of Jain teaches the operation method of claim 8.

Jain further teaches: 
further comprising: 
receiving data (RDATA), by the BIST, output from the memory through the main controller according to the test operation; and (FIG. 3; “[0035] … the MBIST logic 112 may feature an MBIST core logic 302. This core logic 302 may further include a translation finite state machine (FSM) or similar structure or functionality for translating commands and instructions to be able to interface with the memory interface 206 [main controller] … The MBIST core logic 302 is further configured with custom operation [test operation] sets and custom algorithms for a particular memory to be tested, such as an LPDDR4 memory. … The translation state machine also has tasks of generating required I/O 306 and DDR PHY 304 Signals required to read and write accurately from the memory”; data (RDATA) received by the MBIST logic 112 is output from the memory 104 through the DDR PHY 304, the memory interface 206 [main controller], and the read bus coupling the memory interface 206 [main controller] and the MBIST logic 112 as shown in FIG. 3)
determining, by the BIST, whether the data (RDATA) matches expected data (EDATA) in order to determine a success or failure of the test operation.  

The combination of Jain does not teach determining, by the BIST, whether the data (RDATA) matches expected data (EDATA) in order to determine a success or failure of the test operation.

However, Chiu teaches:
determining, by the BIST, whether the data (RDATA) matches expected data (EDATA) in order to determine a success or failure of the test operation.  (FIG. 5; “[0040] In step S540, the BIST circuit 210 performs a comparing operation to compare the read data pattern [data (RDATA)] and the test data pattern (expected data) [expected data (EDATA)], so as to determine whether there is a failure”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain to incorporate the teachings of Chiu to provide a memory controller that includes a memory built-in-self-test (MBIST) controller of Jain, with a test apparatus (also referred to as a testline) that includes a built-in self-test (BIST) circuit disposed in a scribe line between semiconductor IC devices on a wafer of Chiu.  Doing so with the controller of Jain would ensure that a test data pattern is successfully transmitted before writing to a memory array.  (Chiu, [0027])

the operation method of claim 9.

Chiu further teaches: 
further comprising stopping the BIST when the data (RDATA) does not match the expected data (EDATA).  (FIG. 5; “[0040] In step S540, the BIST circuit 210 performs a comparing operation to compare the read data pattern [data (RDATA)] and the test data pattern (expected data) [expected data (EDATA)], so as to determine whether there is a failure. … If no [does not match], the process would go to step S560”; “[0042] In step S550, the BIST circuit 210 determines whether all of the testing voltages have been applied to the memory array 220. In yes, the process would go to S570 to finish [stopping the BIST] the memory array operation test”; “[0043] In step S560, the memory array operation test detected a failure has occurred”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain to incorporate the teachings of Chiu to provide a memory controller that includes a memory built-in-self-test (MBIST) controller of Jain, with a test apparatus (also referred to as a testline) that includes a built-in self-test (BIST) circuit disposed in a scribe line between semiconductor IC devices on a wafer of Chiu.  Doing so with the controller of Jain would ensure that a test data pattern is successfully transmitted before writing to a memory array.  (Chiu, [0027])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2019/0088348 A1), hereinafter “Jain”, in view of Lee et al. (US 2020/0073799 A1), hereinafter “Lee”, and Royer et al. (US 2020/0194090 A1), hereinafter “Royer”, as applied to claim 12 above, and further in view of Chiu et al. (US 2019/0066815 A1), hereinafter “Chiu”.

Regarding claim 13, the combination of Jain teaches the operation method of claim 12.

Jain further teaches: 
further comprising: 
receiving, by the BIST, data (RDATA) output from the memory through the main controller according to the test operation and determining whether the data (RDATA) 29Attorney Docket No. 15366-000026-US matches expected data (EDATA) in order to determine a success or failure of the test operation; and (FIG. 3; “[0035] … the MBIST logic 112 may feature an MBIST core logic 302. This core logic 302 may further include a translation finite state machine (FSM) or similar structure or functionality for translating commands and instructions to be able to interface with the memory interface 206 [main controller] … The MBIST core logic 302 is further configured with custom operation [test operation] sets and custom algorithms for a particular memory to be tested, such as an LPDDR4 memory. … The translation state machine also has tasks of generating required I/O 306 and DDR PHY 304 Signals required to read and write accurately from the memory”; data (RDATA) received by the MBIST logic 112 is output from the memory 104 through the DDR PHY main controller], and the read bus coupling the memory interface 206 [main controller] and the MBIST logic 112 as shown in FIG. 3)
interfacing, by the main controller, data (trDATA) transmitted and received between the memory and the bus interface according to the first memory command. (FIGs. 2-3; [0029]-[0030]; the first memory command is considered to be an instruction for controlling writing of data that is transmitted from the bus interface 204 through the memory controller logic 110 and the memory interface 206 [main controller] to the memory 104/106 or for reading data that is received from the memory 104/106 through the memory interface 206 [main controller] and the memory controller logic 110 to the bus interface 204 as shown in FIG. 2)

The combination of Jain does not teach determining whether the data (RDATA) 29Attorney Docket No. 15366-000026-US matches expected data (EDATA) in order to determine a success or failure of the test operation.

However, Chiu teaches:
determining whether the data (RDATA) 29Attorney Docket No. 15366-000026-US matches expected data (EDATA) in order to determine a success or failure of the test operation.  (FIG. 5; “[0038] In step S530, the BIST circuit 210 performs a reading operation to obtain a read data pattern [data (RDATA)] from the memory cells”; “[0040] In step S540, the BIST circuit 210 performs a comparing operation to compare the read data pattern [data (RDATA)] and the test data pattern (expected data) [expected data (EDATA)], so as to determine whether there is a failure”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain to incorporate the teachings of Chiu to provide a memory controller that includes a memory built-in-self-test (MBIST) controller of Jain, with a test apparatus (also referred to as a testline) that includes a built-in self-test (BIST) circuit disposed in a scribe line between semiconductor IC devices on a wafer of Chiu.  Doing so with the controller of Jain would ensure that a test data pattern is successfully transmitted before writing to a memory array.  (Chiu, [0027]) 

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claims are amended to address the claim objections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ware et al. (US 2006/0117155 A1) discloses a micro-threaded memory device. A plurality of storage banks are provided, each including a plurality of rows of storage cells and having an access restriction in that at least a minimum access time interval must transpire between successive accesses to a given row of the storage cells. Transfer .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136



/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136